Title: To James Madison from Thomas Jefferson, 30 November 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Nov. 30. 09.
I recieved last night yours of the 27th. & rode this morning to Colo. Monroe’s. I found him preparing to set out tomorrow morning for Loudon, from whence he will not return till Christmas. I had an hour or two’s frank conversation with him. The catastrophe of poor Lewis served to lead us to the point intended. I reminded him that in the letter I wrote to him while in Europe proposing the Government of Orleans, I also suggested that of Louisiana if fears for health should be opposed to the other. I said something on the importance of the post, it’s advantages &c. expressed my regret at the curtain which seemed to be drawn between him & his best friends, and my wish to see his talents & integrity engaged in the service of his country again, and that his going into any post would be a signal of reconciliation, on which the body of republicans, who lamented his absence from the public service, would, again rally to him. These are the general heads of what I said to him in the course of our conversation. The sum of his answers was that to accept of that office was incompatible with the respect he owed himself, that he never would act in any office where he should be subordinate to any body but the President himself, or which did not place his responsibility substantially with the President and the nation: that at your accession to the chair, he would have accepted a place in the cabinet, & would have exerted his endeavors most faithfully in support of your fame and measures; that he is not un-ready to serve the public, and especially in the case of any difficult crisis in our affairs; that he is satisfied that such is the deadly hatred of both France & England, and such their self reproach & dread at the spectacle of such a government as ours, that they will spare nothing to destroy it; that nothing but a firm union among the whole body of republicans can save it, & therefore that no schism should be indulged on any ground; that in his present situation he is sincere in his anxieties for the success of the administration, & in his support of it, as far as the limited sphere of his action or influence extends. That his influence to this end had been used with those with whom the world had ascribed to him an influence he did not possess, until, whatever it was, it was lost. (He particularly named J. Randolph who he said had plans of his own on which he took no advice) and that he was now pursuing what he believed his properest occupation, devoting his whole time & faculties to the liberation of his pecuniary embarrasments, which 3. years of close attention he hoped would effect. In order to know more exactly what were the kinds of employ he would accept, I adverted to the information of the papers which came yesterday, that Genl. Hampton was dead, but observed that the military life, in our present state, offered nothing which could operate on the principle of patriotism; he said he would sooner be shot than take a command under Wilkinson. In this sketch I have given truly the substance of his ideas, but not always his own words. On the whole I conclude he would accept a place in the Cabinet, or a military command dependant on the Executive alone; and I rather suppose a diplomatic mission, because it would fall within the scope of his views, & not because he said so, for no allusion was made to any thing of that kind in our conversation. Every thing from him breathed the purest patriotism, involving however a close attention to his own honour & grade, he expressed himself with the utmost devotion to the interests of our own country, and I am satisfied he will pursue them with honor & zeal in any character in which he shall be willing to act.
I have thus gone far beyond the single view of your letter that you may, under any circumstances, form a just estimate of what he would be disposed to do. God bless you, & carry you safely through all your difficulties.
Th: Jefferson
